
	
		II
		112th CONGRESS
		1st Session
		S. 1826
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Wyden (for himself,
			 Mr. Carper, and Mr. Casey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide for the availability of self-employment
		  assistance to individuals receiving extended compensation or emergency
		  unemployment compensation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Startup Technical Assistance for
			 Reemployment Training and Unemployment Prevention Act or
			 the STARTUP
			 Act.
		2.State
			 administration of self-employment assistance programs
			(a)Availability
			 for individuals receiving extended compensationTitle II of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended by
			 inserting at the end the following new section:
				
					208.Authority to conduct self-employment assistance
		  programs(a)(1)At the option of a State, for any weeks of
				unemployment beginning after the date of enactment of this section, the State
				agency of the State may establish a self-employment assistance program, as
				described in subsection (b), to provide for the payment of extended
				compensation as self-employment assistance allowances to individuals who would
				otherwise satisfy the eligibility criteria under this title.
							(2)Subject to paragraph (3), the
				self-employment assistance allowance described in paragraph (1) shall be paid
				to an eligible individual from such individual’s extended compensation account,
				as described in section 202(b), and the amount in such account shall be reduced
				accordingly.
							(3)(A)Subject to subparagraph
				(B), for purposes of self-employment assistance programs established under this
				section and section 4001(h) of the Supplemental Appropriations Act, 2008, an
				individual shall be provided with self-employment assistance allowances under
				such programs for a total of not greater than 26 weeks (referred to in this
				section as the combined eligibility limit).
								(B)For purposes of an individual who is
				participating in a self-employment assistance program established under this
				section and has not reached the combined eligibility limit as of the date on
				which such individual exhausts all rights to extended compensation under this
				title, the individual shall be eligible to receive self-employment assistance
				allowances under a self-employment assistance program established under section
				4001(h) of the Supplemental Appropriations Act, 2008, until such individual has
				reached the combined eligibility limit, provided that the individual otherwise
				satisfies the eligibility criteria described under title IV of such Act.
								(b)For the purposes
				of this section, the term self-employment assistance program
				means a program as defined under section 3306(t) of the Internal Revenue Code
				of 1986, except as follows:
							(1)all references to
				regular unemployment compensation under the State law shall be
				deemed to refer instead to extended compensation under title II of the
				Federal-State Extended Unemployment Compensation Act of 1970;
							(2)paragraph (3)(B)
				shall not apply;
							(3)clause (i) of
				paragraph (3)(C) shall be deemed to state as follows:
								
									(i)include any
				  entrepreneurial training that the State or non-profit organizations may provide
				  in coordination with programs of training offered by the Small Business
				  Administration, which may include business counseling, mentorship for
				  participants, access to small business development resources, and technical
				  assistance;
				  and
									;
							(4)the reference to
				5 percent in paragraph (4) shall be deemed to refer instead to
				1 percent; and
							(5)paragraph (5)
				shall not apply.
							(c)In the case of an
				individual who is eligible to receive extended compensation under this title,
				such individual shall not receive self-employment assistance allowances under
				this section unless the State agency has a reasonable expectation that such
				individual will be entitled to at least 13 times the individual’s average
				weekly benefit amount of extended compensation and emergency unemployment
				compensation.
						(d)(1)An individual who is
				participating in a self-employment assistance program established under this
				section may elect to discontinue participation in such program at any
				time.
							(2)For purposes of an individual whose
				participation in a self-employment assistance program established under this
				section is terminated pursuant to subsection (a)(3) or who has discontinued
				participation in such program, if the individual continues to satisfy the
				eligibility requirements for extended compensation under this title, the
				individual shall receive extended compensation payments with respect to
				subsequent weeks of unemployment, to the extent that amounts remain in the
				account established for such individual under section
				202(b).
							.
			(b)Availability
			 for individuals receiving emergency unemployment compensationSection 4001 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended
			 by inserting at the end the following new subsection:
				
					(h)Authority to
				conduct self-Employment assistance program
						(1)In
				general
							(A)EstablishmentAny
				agreement under subsection (a) may provide that the State agency of the State
				shall establish a self-employment assistance program, as described in paragraph
				(2), to provide for the payment of emergency unemployment compensation as
				self-employment assistance allowances to individuals who would otherwise
				satisfy the eligibility criteria specified in subsection (b).
							(B)Payment of
				allowancesSubject to subparagraph (C), the self-employment
				assistance allowance described in subparagraph (A) shall be paid to an eligible
				individual from such individual’s emergency unemployment compensation account,
				as described in section 4002, and the amount in such account shall be reduced
				accordingly.
							(C)Limitation on
				self-employment assistance for individuals receiving extended compensation and
				emergency unemployment compensation
								(i)Combined
				eligibility limitSubject to clause (ii), for purposes of
				self-employment assistance programs established under this subsection and
				section 208 of the Federal-State Extended Unemployment Compensation Act of
				1970, an individual shall be provided with self-employment assistance
				allowances under such programs for a total of not greater than 26 weeks
				(referred to in this subsection as the combined eligibility
				limit).
								(ii)Carryover
				ruleFor purposes of an individual who is participating in a
				self-employment assistance program established under this subsection and has
				not reached the combined eligibility limit as of the date on which such
				individual exhausts all rights to extended compensation under this title, the
				individual shall be eligible to receive self-employment assistance allowances
				under a self-employment assistance program established under section 208 of the
				Federal-State Extended Unemployment Compensation Act of 1970 until such
				individual has reached the combined eligibility limit, provided that the
				individual otherwise satisfies the eligibility criteria described under title
				II of such Act.
								(2)Definition of
				self-employment assistance programFor the
				purposes of this section, the term self-employment assistance
				program means a program as defined under section 3306(t) of the
				Internal Revenue Code of 1986, except as follows:
							(A)all references to
				regular unemployment compensation under the State law shall be
				deemed to refer instead to emergency unemployment compensation under
				title IV of the Supplemental Appropriations Act, 2008;
							(B)paragraph (3)(B)
				shall not apply;
							(C)clause (i) of
				paragraph (3)(C) shall be deemed to state as follows:
								
									(i)include any entrepreneurial training that
				  the State or non-profit organizations may provide in coordination with programs
				  of training offered by the Small Business Administration, which may include
				  business counseling, mentorship for participants, access to small business
				  development resources, and technical assistance;
				  and
									;
							(D)the reference to
				5 percent in paragraph (4) shall be deemed to refer instead to
				1 percent; and
							(E)paragraph (5)
				shall not apply.
							(3)Availability of
				self-employment assistance allowancesIn the case of an
				individual who is eligible to receive emergency unemployment compensation
				payment under this title, such individual shall not receive self-employment
				assistance allowances under this subsection unless the State agency has a
				reasonable expectation that such individual will be entitled to at least 13
				times the individual’s average weekly benefit amount of extended compensation
				and emergency unemployment compensation.
						(4)Participant
				option to terminate participation in self-employment assistance
				program
							(A)TerminationAn
				individual who is participating in a self-employment assistance program
				established under this subsection may elect to discontinue participation in
				such program at any time.
							(B)Continued
				eligibility for emergency unemployment compensationFor purposes
				of an individual whose participation in the self-employment assistance program
				established under this subsection is terminated pursuant to paragraph (1)(C) or
				who has discontinued participation in such program, if the individual continues
				to satisfy the eligibility requirements for emergency unemployment compensation
				under this title, the individual shall receive emergency unemployment
				compensation payments with respect to subsequent weeks of unemployment, to the
				extent that amounts remain in the account established for such individual under
				section 4002(b) or to the extent that such individual commences receiving the
				amounts described in subsections (c), (d), or (e) of such section,
				respectively.
							.
			3.Grants for
			 self-employment assistance programs
			(a)In
			 general
				(1)Establishment
			 or improved administrationSubject to the requirements
			 established under subsection (b), the Secretary shall award grants to States
			 for the purposes of—
					(A)improved
			 administration of self-employment assistance programs that have been
			 established, prior to the date of enactment of this Act, pursuant to section
			 3306(t) of the Internal Revenue Code of 1986 (26 U.S.C. 3306(t)), for
			 individuals who are eligible to receive regular unemployment
			 compensation;
					(B)development,
			 implementation, and administration of self-employment assistance programs that
			 are established, subsequent to the date of enactment of this Act, pursuant to
			 section 3306(t) of the Internal Revenue Code of 1986, for individuals who are
			 eligible to receive regular unemployment compensation; and
					(C)development,
			 implementation, and administration of self-employment assistance programs that
			 are established pursuant to section 208 of the Federal-State Extended
			 Unemployment Compensation Act of 1970 or section 4001(h) of the Supplemental
			 Appropriations Act, 2008, for individuals who are eligible to receive extended
			 compensation or emergency unemployment compensation.
					(2)Promotion and
			 enrollmentSubject to the requirements established under
			 subsection (b), the Secretary shall award additional grants to States that
			 submit approved applications for a grant under paragraph (1) for such States to
			 promote self-employment assistance programs and enroll unemployed individuals
			 in such programs.
				(b)Application and
			 disbursal
				(1)ApplicationAny
			 State seeking a grant under paragraph (1) or (2) of subsection (a) shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information as is determined appropriate by the Secretary. In no case
			 shall the Secretary award a grant under this section with respect to an
			 application that is submitted after December 31, 2013.
				(2)NoticeNot
			 later than 30 days after receiving an application described in paragraph (1)
			 from a State, the Secretary shall notify the State agency as to whether a grant
			 has been approved for such State for the purposes described in subsection
			 (a).
				(3)CertificationIf
			 the Secretary determines that a State has met the requirements for a grant
			 under subsection (a), the Secretary shall make a certification to that effect
			 to the Secretary of the Treasury, as well as a certification as to the amount
			 of the grant payment to be transferred to the State account in the Unemployment
			 Trust Fund under section 904 of the Social Security Act (42 U.S.C. 1104). The
			 Secretary of the Treasury shall make the appropriate transfer to the State
			 account not later than 7 days after receiving such certification.
				(c)Allotment
			 factorsFor purposes of allotting the funds available under
			 subsection (d) to States that have met the requirements for a grant under this
			 section, the amount of the grant provided to each State shall be determined
			 based upon the percentage of unemployed individuals in the State relative to
			 the percentage of unemployed individuals in all States.
			(d)AuthorizationFor
			 purposes of carrying out the grant program under this section, there is
			 authorized to be appropriated $35,000,000 for each of fiscal years 2012 through
			 2014.
			4.Assistance and
			 guidance in implementing self-employment assistance programs
			(a)Model language
			 and guidanceFor purposes of assisting States in establishing,
			 improving, and administering self-employment assistance programs, the Secretary
			 shall—
				(1)develop model
			 language that may be used by States in enacting such programs, as well as
			 periodically review and revise such model language; and
				(2)provide technical
			 assistance and guidance in establishing, improving, and administering such
			 programs.
				(b)Reporting and
			 Evaluation
				(1)ReportingThe
			 Secretary shall establish reporting requirements for States that have
			 established self-employment assistance programs, which shall include reporting
			 on—
					(A)the total number
			 of individuals who received unemployment compensation and—
						(i)were referred to
			 a self-employment assistance program;
						(ii)participated in
			 such program; and
						(iii)received an
			 allowance under such program;
						(B)the total amount
			 of allowances provided to individuals participating in a self-employment
			 assistance program;
					(C)the total income
			 (as determined by survey or other appropriate method) for businesses that have
			 been established by individuals participating in a self-employment assistance
			 program, as well as the total number of individuals employed through such
			 businesses; and
					(D)any additional
			 information, as determined appropriate by the Secretary.
					(2)EvaluationNot
			 later than 5 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that evaluates the effectiveness of self-employment
			 assistance programs established by States, including—
					(A)an analysis of
			 the implementation and operation of self-employment assistance programs by
			 States;
					(B)an evaluation of
			 the economic outcomes for individuals who participated in a self-employment
			 assistance program as compared to individuals who received unemployment
			 compensation and did not participate in a self-employment assistance program,
			 including a comparison as to employment status, income, and duration of receipt
			 of unemployment compensation or self-employment assistance allowances;
			 and
					(C)an evaluation of
			 the state of the businesses started by individuals who participated in a
			 self-employment assistance program, including information regarding—
						(i)the
			 type of businesses established;
						(ii)the
			 sustainability of the businesses;
						(iii)the total
			 income collected by the businesses;
						(iv)the total number
			 of individuals employed through such businesses; and
						(v)the
			 estimated Federal and State tax revenue collected from such businesses and
			 their employees.
						(c)Flexibility and
			 accountabilityThe model language, guidance, and reporting
			 requirements developed by the Secretary under subsections (a) and (b)
			 shall—
				(1)allow sufficient
			 flexibility for States and participating individuals; and
				(2)ensure
			 accountability and program integrity.
				(d)ConsultationFor
			 purposes of developing the model language, guidance, and reporting requirements
			 described under subsections (a) and (b), the Secretary shall consult with
			 employers, labor organizations, State agencies, and other relevant program
			 experts.
			(e)Entrepreneurial
			 training programsThe Secretary shall utilize resources available
			 through the Department of Labor and coordinate with the Administrator of the
			 Small Business Administration to ensure that adequate funding is reserved and
			 made available for the provision of entrepreneurial training to individuals
			 participating in self-employment assistance programs.
			(f)Self-Employment
			 assistance programFor purposes of this section, the term
			 self-employment assistance program means a program established
			 pursuant to section 3306(t) of the Internal Revenue Code of 1986 (26 U.S.C.
			 3306(t)), section 208 of the Federal-State Extended Unemployment Compensation
			 Act of 1970, or section 4001(h) of the Supplemental Appropriations Act, 2008,
			 for individuals who are eligible to receive regular unemployment compensation,
			 extended compensation, or emergency unemployment compensation.
			5.Programs of the
			 Small Business Administration
			(a)Repeal of
			 authority for the Program for Investment in Microentrepreneurs
				(1)RepealSubtitle C of title I of the Riegle
			 Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 et
			 seq.) is repealed.
				(2)Rule of
			 constructionNothing in this subsection shall affect any grant or
			 assistance provided under subtitle C of title I of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 et seq.)
			 before the date of enactment of this Act, and any such grant or assistance
			 shall be subject to such subtitle C, as in effect on the day before the date of
			 enactment of this Act.
				(b)Loan
			 Modernization and Accounting System; Special Purpose Counseling Grants
				(1)FundingOf
			 the amounts made available under the Continuing Appropriations Act, 2012, for
			 the appropriations account appropriated under the heading
			 Salaries
			 and Expenses under the heading Small Business
			 Administration—
					(A)not more than
			 $7,100,000 may be expended for the Loan Modernization and Accounting System;
			 and
					(B)$5,100,000 is
			 rescinded.
					(2)Termination of
			 programThe Administrator of the Small Business Administration
			 shall terminate the Special Purpose Counseling Grant program under section 21
			 of the Small Business Act (15 U.S.C. 648).
				6.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(2)State; State
			 agencyThe terms State and State agency
			 have the meanings given such terms under section 205 of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
			
